Citation Nr: 1453230	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right wrist strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for left wrist strain.

3.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from May 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision the RO granted service connection for right wrist strain and for left wrist strain, and assigned each a 10 percent disability rating effective from September 21, 2010. 

In July 2014 the Veteran submitted a notice of disagreement as to the initial disability rating that a November 2013 rating decision assigned on granting service connection for degenerative disc disease of the lumbar spine.  This issue has been added to those on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additional evidence in the form of a January 2014 VA opinion was added to the record after the most recent supplemental statement of the case (SSOC).  As the opinion solely pertains to a right knee claim, it is not pertinent to the wrist rating claims on appeal.  Thus, a remand for another SSOC is not necessary.

The issue of entitlement to an initial schedular disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's right wrist strain is productive of a range of motion to 15 degrees of dorsiflexion and to 10 degrees of palmar flexion, with tenderness and pain on motion, and no evidence of ankylosis.

2.  The Veteran's left wrist strain is productive of a range of motion to 50 degrees of dorsiflexion and to 15 degrees of palmar flexion, with tenderness and pain on motion, and no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2014).

2.  The criteria for an evaluation in excess of 10 percent for left wrist strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's bilateral wrist disabilities rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, are on file.

Additionally, a VA examination was conducted in December 2011.  The record reflects that the examination is adequate to evaluate the Veteran's service-connected wrist disabilities in the context of the rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the evidence does not reflect that the Veteran's wrist disabilities have worsened since then so as to warrant another examination.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion). The evidence shows that the Veteran is right handed; thus, his right wrist is considered the dominant (major) extremity and the left wrist is considered the non-dominant (minor) extremity.  38 C.F.R. § 4.69 (2014).

Under Diagnostic Code 5214, pertaining to ankylosis of the wrist, a favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion, warrants a rating of 20 percent if involving the minor extremity wrist and 30 percent for the major extremity wrist.  Ankylosis in any other position except favorable warrants a 30 percent rating for the minor extremity and 40 percent for the major extremity.   Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity; which are the maximum respective ratings for ankylosis of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the minor or major extremity wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited to being in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

The normal ranges of motion of the wrist are: radial deviation from zero to 20 degrees; ulnar deviation from zero to 45 degrees; dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I (2014).

The Veteran was afforded a VA examination in December 2011.  The Veteran reported complaints of weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  He denied experiencing heat, redness, locking fatigability, deformity, drainage, effusion, subluxation or dislocation.  He reported treatment of block shots and other medication.  On examination of the wrists, there was no ankylosis.  The Veteran's dorsiflexion was to 15 degrees on the right and 50 degrees on the left, with pain at the endpoints on both sides.  Palmar flexion was to 10 degrees on the right and 15 degrees on the left, with pain at the endpoints on both sides.  Following repetitive use the Veteran did not have any additional limitation in range of motion of the wrists, and did not have any functional loss or functional impairment.  

Objective findings included localized tenderness or pain on palpation of the wrist joints or soft tissue, bilaterally; and the upper extremities do not have diminished function.  Muscle strength was rated as 5/5 for wrist flexion and extension, bilaterally.  Neurological examination of the upper extremities showed that motor function was within normal limits and sensory examination light touch was normal for all dermatomes.  The examiner noted right and left upper extremity radicular pain that was associated with cervical spine pathology.

The examination report noted that x-rays revealed periarticular osteopenia of the wrists, bilaterally, as the only significant findings; there was no arthritis.  A separate radiology report shows that for both the right and left wrists, the bony alignment was normal, the distal radius and ulna showed no fracture or other structural abnormalities, the carpal bones were intact, and the radiocarpal, midcarpal and carpometacarpal joints appeared normal.  The report contains a diagnosis of bilateral wrist strain.  The report noted that subjective factors are bilateral wrist pain; objective factors are pain on range of motion and joint tenderness; and there are no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner opined that the impact of the bilateral wrist conditions on the Veteran's ability to work was that he cannot lift or carry heavy objects.  

The RO rated the Veteran's right wrist strain and left wrist strain each as 10 percent disabling under Diagnostic Code 5215 for limitation of motion of the wrist.  A 10 percent rating is the maximum rating assignable for limitation of motion of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  As the Veteran is already in receipt of this maximum rating for each wrist, the provisions pertaining to painful motion and other factors do not apply to provide for a higher rating for either wrist disability.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

To warrant a higher rating for either wrist, the wrist must be ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  None of the Veteran's treatment records or examination report indicate that there is ankylosis of a wrist.  As such, a rating in excess of 10 percent under criteria for disabilities of the wrist is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

In considering the applicability of other Diagnostic Codes for the wrist pertaining to musculoskeletal impairment, Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211(impairment of the ulna), 5212 (impairment of the radius), and 5213 (impairment of supination and pronation), are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  As such, these diagnostic codes cannot serve as a basis for a higher initial rating for either wrist disability.  See 38 C.F.R. § 4.71a.

The evidence does not show that either of the service-connected bilateral wrist disabilities involve peripheral nerve manifestations so as to warrant any separate disability rating under schedular criteria for evaluation of diseases of the peripheral nerves involving the wrists.  See C.F.R. § 4.124a (2014).

In consideration of the record, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 10 percent at any time during the appeal period for right wrist strain or for left wrist strain.  Thus, there is no doubt to be resolved; and an initial disability rating in excess of 10 percent is not warranted for right wrist strain or for left wrist strain, for any part of the period from September 21, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not described any unusual or exceptional features associated with his right wrist strain or left wrist strain, which consist of the respective symptoms as described above.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted in either case.  The disability picture is not unusual even when the two disabilities are considered in the aggregate.

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
 
The Veteran has made no explicit claim that he is unemployable due to his service-connected right wrist strain or left wrist strain.  The record does not show that he is unable to secure or follow a substantially gainful occupation as a result of either disability.  The Veteran applied to the SSA for disability benefits involving his back and stomach, but has not indicated he is unemployable due to his left or right wrist disabilities.  As of the time of the December 2011 VA examination, the examiner recorded an opinion that the Veteran's upper extremities do not have diminished function, and that the impact of the wrist conditions on the Veteran's ability to work was only that he cannot lift or carry heavy objects.  Based on the foregoing, the Board finds that a claim for TDIU is not raised by the record for the ratings on appeal.


ORDER

An initial disability rating in excess of 10 percent for right wrist strain is denied.

An initial disability rating in excess of 10 percent for left wrist strain is denied.


REMAND

In a November 2013 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, and assigned that disability a 40 percent disability rating effective April 26, 2013.  In July 2014, the Veteran submitted a notice of disagreement as to the rating assigned.  Because the RO has not yet issued a statement of the case on this claim, remand is required.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the issue is REMANDED for the following action:

Issue to the Veteran a statement of the case on his claim for entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


